office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 ------------ scaf-119239-04 uilc date date to associate area_counsel salt lake city small_business self-employed cc sb slc from blaise g dusenberry special counsel administrative provisions judicial practice procedure administration cc pa apjp subject farming income credit this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this responds to your request for review of a draft service_center advice dated date you have described a situation in which certain taxpayers are amending their federal_income_tax returns to exclude proceeds received in settlement of a lawsuit where it appears plaintiff-taxpayers recovered on a claim of discrimination ---------------------------- --------------------------------------------------------------------------------------- for your convenience our discussion addresses the issues analyzed in your memorandum discussion of sec_104 in the section of your draft memorandum discussing sec_104 we recommend that you delete all language after you set forth the language of sec_104 and substitute instead the following scaf-119239-04 the requirement that damages must be received on account of personal physical injuries or physical sickness applies to amounts received after date see of the small_business job protection act of here all of the payments were made well after thus we believe that you should assert that the plaintiffs simply cannot demonstrate that they received their damages on account of or in other words in compensation_for personal physical injuries or physical sickness for questions related to this issue please contact -------------------------cc ita br4 at application of sec_6702 we agree with your conclusion that it is inappropriate to impose a sec_6702 frivolous_return penalty in these cases sec_6702 provides in relevant part that if an individual files what purports to be an income_tax return but that contains information that on its face indicates that the self-assessment is substantially incorrect and the conduct is due to a position that is frivolous the individual will pay a penalty of dollar_figure although often applied when frivolous positions are taken on original returns the frivolous_return penalty applies equally to amended returns 902_f2d_1462 9th cir 846_f2d_36 8th cir 804_f2d_868 5th cir per curiam 797_f2d_268 6th cir as your draft memorandum notes these claims for refund are substantially different from the types of positions that are generally thought of as frivolous - eg constitutional arguments against paying income_tax 575_fsupp_1459 d utah and arguments that wages are not taxable_income 208_fsupp2d_698 s d tex we agree that in the situation you describe the position that excluding proceeds received in settlement of a racial discrimination suit does not rise to the level of frivolous application of sec_6501 we agree with your conclusion that the irs may not rely on the unlimited statute_of_limitations in sec_6501 to make an assessment after the expiration of the normal three-year statute_of_limitations given the facts you presented however - specifically that the claim for excluding the settlement proceeds is made on an amended rather than original return - it is not necessary to reach this issue w hen congress provided for assessment at any time in the case of a false or fraudulent ‘return ’ it plainly included by this language a false or fraudulent original return 464_us_386 emphasis in original the supreme court emphasized this point by again stating that it is plain that ‘the return’ referred to in sec_6501 is the original not the amended_return id pincite scaf-119239-04 validity of the return and whether it is processible generally we believe that the advice provides an adequate response however we note that in the discussion regarding sec_6611 the advice states that a return is not processible until four criteria are met the advice inaccurately states that one of the statutory criteria item is that the taxpayer submits in good_faith sufficient required information whether on the return or on required attachments to permit the mathematical verification of the tax_liability shown on the return this statement is mostly a verbatim recitation of sec_6611 however the statute does not explicitly provide for a good_faith requirement the good_faith requirement is a condition that generally has been read into the code by the courts see eg the 70_f3d_1244 fed cir accordingly we recommend that the discussion regarding sec_6611 be revised by quoting the statutory language verbatim and removing the reference to the good_faith requirement nevertheless we agree with the conclusion that the irs should treat these returns as processible since the returns meet all of the statutory criteria under sec_6611 we also agree that the irs might be able to make an argument that the taxpayers did not submit the returns in good_faith relying on the cited cases but that the question of good_faith should be considered in the context of determining the validity of the return rather than whether the return is processible a draft revised discussion is attached to this memorandum for questions relating to this issue please contact ------------------------------------------------- -----------------------------------------------------------------cc pa apjp br1 recovery_of an erroneous refund and collection actions the facts in your draft memorandum describe the relevant original and amended_return entries they do not however indicate the terms of the settlement and consent decree regarding the taxability of the settlement benefit and the tax payment by the department of agriculture the consent decree 185_frd_82 pincite d d c provides that for those who select the dollar_figure payment and loan forgiveness the usda will also make a tax payment to the irs of of the cash payment and loan forgiveness thus it is clearly contemplated by the settlement and consent decree to the point of being a term of the settlement and consent decree that the cash payment and loan forgiveness are taxable_income to the individual receiving the benefit of the settlement we recommend adding to the facts a statement consistent with the foregoing we recommend deleting portions of the analysis that address the basis for the discrimination claim and that appear irrelevant to this aspect issue addressing erroneous refunds as currently drafted to some extent confuses three separate concepts the immediate action to prevent the payment of - or if scaf-119239-04 payment has already been made to recover without a formal determination of liability - - a refund induced by a false or fraudulent refund claim the determination of a liability whether by deficiency in an erroneous refund action or in another court action and the collection of such a determined liability the second of these determining a liability if immediate recovery proves unavailing is best dealt with as issue while issue addressing collection actions is the proper place to address recovery before a determination of liability as well as collection after a determination of liability a draft revised discussion of these issues is attached to this memorandum please contact -----------------------cc pa cbs br3 at for questions related to these issues referral of the return preparer for investigation the sec_6694 penalty generally does not apply if the position that results in an understatement_of_liability has at least a realistic possibility - ie a one-in-three - chance of success or the position that results in an understatement_of_liability is not frivolous and is disclosed sec_6694 the penalty under sec_6694 is dollar_figure for each return or claim_for_refund that does not meet either of these two requirements id there is a reasonable_cause exception for this penalty id the position that the settlement proceeds are excludible from gross_income may be an incorrect position but it is likely not a frivolous one disclosure in this context has the meaning given by sec_6662 which requires adequate_disclosure either in the return or claim_for_refund or in a statement attached to the return or claim_for_refund disclosure is adequate only if made either on a properly completed form_8275 disclosure statement or on a form 8275-r regulation disclosure statement if the position is contrary to a regulation disclosure made on the return or claim_for_refund without the form_8275 or 8275-r may also be adequate if it is in accordance with revproc_2002_66 2002_2_cb_724 the annual revenue_procedure referred to in the regulations sec_1_6662-4 the revenue_procedure states that the following amounts shown on a form_1040 may constitute adequate_disclosure for purposes of sec_6662 and sec_6694 certain itemized_deductions certain trade_or_business_expenses certain amounts reflected on a schedule m-1 reconciliation of income loss per books with income per return and certain other expenses the exclusion of income under sec_104 is not mentioned in revproc_2002_66 nor does it appear from the facts presented that taxpayers are claiming the exclusion of the settlement proceeds on their form sec_1040 therefore we do not believe that the disclosure provisions in revproc_2002_66 would apply in these cases there are no facts that indicate the position is disclosed on a form_8275 attached to the claim_for_refund therefore it may be appropriate to consider the imposition of penalties against preparers of these claims for refund scaf-119239-04 you have presented no facts indicating that the exclusion of settlement proceeds is something that has been promoted or marketed to taxpayers therefore we express no opinion on the applicability of promoter penalties in these cases please contact ----------------------cc pa apjp br2 if you have any questions attachments sec_6611 provides that for purposes of sec_6611 and e a the determination of whether a return qualifies as processible depends on the is the return valid and processible criteria set forth in sec_6611 regarding interest on overpayments sec_6611 generally provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax sec_6611 and e generally require that a return be filed before a taxpayer is eligible to receive interest on an overpayment return shall not be treated as filed until it is filed in processible form a processible form if a such return is filed on a permitted form and b such return contains i the taxpayer’s name address and identifying number and the required signature and ii sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return requirements for processing however in addition to the statutory requirements recited above the courts have also generally required that the returns be filed by the taxpayer in good_faith for example in the 70_f3d_1244 fed cir the court_of_appeals_for_the_federal_circuit stated that sec_6611 provides that for purposes of sec_6611 a return is in the documents submitted for our review would meet all of the statutory mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for the irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden in this case the taxpayers have arguably not followed the instructions for the forms and they have improperly excluded from income the settlement proceeds obtained through discrimination litigation while the irs might have a valid argument that the taxpayers did not submit the returns in good_faith we recommend that the irs treat the returns in scaf-119239-04 question as processible however the irs may still raise the issue of good_faith in the context of determining the validity of the return validity of a return these four criteria are as follows in this context the courts have identified four key criteria for evaluating the there must be sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir these four criteria are generally known as the beard formulation or the substantial compliance standard which is derived from a line of supreme court cases including 293_us_172 and 280_us_453 these cases hold that if a return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment this determination is based on the facts and circumstances of each case accordingly no bright line test exists to determine whether a taxpayer has filed a valid_return the returns and treat the returns as valid unless the irs is able to obtain subjective evidence that clearly shows that the taxpayers filed the returns in bad faith the attachment of correspondence to the returns does not change this analysis given the facts of this case we believe it would be prudent for the irs to proce sec_1 what process should the irs follow to determine a liability eg deficiency or would the irs need to use the notice_of_deficiency procedures and if so how scaf-119239-04 issues relating to erroneous refunds and collection issues other including by a court to recover erroneous refunds should the irs treat the deletion of income found in the amended_return if the irs has made an erroneous refund whether by credit electronic funds transfer or mailed check what actions may the irs take to protect the revenues from immediate harm to recover a refund as misappropriated government property or to collect a determined liability conclusion sec_1 there are two methods for determining a liability under the facts presented one is to follow the deficiency procedures the other is to follow the erroneous refund_suit procedures of sec_7405 because of the greater efficiency which the notice_of_deficiency procedures provide we recommend that the irs use those procedures the general period of limitations is three years from the date the original return is filed to secure a determination of liability through erroneous refund litigation the erroneous refund_suit must normally be brought within two years of the refund but where the taxpayer induced the making of the erroneous refund by fraud or misrepresentation of material fact the government must bring an action under sec_7405 within the year period of sec_6532 erroneous refund the irs would need to treat the dollar_figure of settlement proceeds as an income adjustment in the notice_of_deficiency before a liability is determined and before the erroneous refund is received or before it becomes a final payment the irs can always subject_to applicable time limits a cause financial management services fms to stop issuance of an eft or check b cause the united_states postal service usps to prevent delivery and return a mailed check and c cause a stop payment of an eft or check the irs can also request voluntary repayment of an erroneous refund once the refund becomes a final payment the deficiency procedures or the erroneous refund_suit procedures may be used to determine liability however arrived at after a liability is determined the irs has administrative procedures for assessment and collection if the liability is a deficiency and the government has judgment collection procedures if the liability whether deficiency or erroneous refund is reduced to judgment in a case in which a misrepresentation of material fact occurred which warrants equitable protection of the revenues and in conjunction with action to determine a liability the government can we recommend the use of a notice_of_deficiency if the irs has issued an scaf-119239-04 bring a suit requiring the taxpayer to turn over funds or property and account for any funds not turned over discussion recovery_of an erroneous refund issuer of a payment can recover in the following ways without establishing any reason at all for recovery the irs as the authorizer or recovery before determination of a collectible liability one way is to cancel payment if the irs discovers that it erroneously issued a voucher to financial management services fms directing fms to issue a payment whether by eft or check the irs within a very short_period of time after issuing the payment voucher days for a check and three days for an eft measured from fms’s receipt of the voucher can cause by issuing a canceling voucher fms to stop issuance of the eft or check before it leaves the fms facility another way is to issue a stop payment order during the period before the another way is to request a mail stop if an erroneous refund is discovered after the refund check is put in the hands of the united_states postal service usps the irs can submit an expedited request by a mailgram or an express mail letter to any usps post office identifying the mail-piece and the treasury_department irs as the sender this procedure is provided in usps domestic mail manual issue plus postal bulletin changes through pb22047 d030 if the usps is able to locate the mail item in its hands before delivery the mail item will be returned to the irs erroneous refund is considered made as a final payment whether in regard to an eft or check the irs or fms can issue a stop payment on the eft or check the stop payment can be issued to a specific bank or to a small_group of banks at any time during the period before completion of the treasury first review the time at which a payment becomes final 235_f3d_11 1st cir recover the erroneous refund without a liability determination but with assertion of grounds for recovery by requesting voluntary repayment if the refund is in the hands of the taxpayer the irs can contact the taxpayer and ask for voluntary repayment of the erroneous refund and the filing of an amended_return the communication from the irs should explain the reason why the claim of the credit is not allowable if it is too late for any of these loss-prevention measures the irs may attempt to recovery through determination of a collectible liability if the irs has issued an erroneous refund the irs will have two options the regarding the statute_of_limitations normally the irs has three years from the if the deficiency procedures do not apply or if you have a special enforcement scaf-119239-04 irs can audit the taxpayer for the tax_year and issue a notice_of_deficiency alternatively the irs can ask the department of justice to initiate an erroneous refund action to recover the refund if the assessment statute remains open and no special enforcement situation exists the irs should engage the audit procedure followed by issuance of a notice_of_deficiency this will best use the resources of the irs and allow the irs to access its administrative tools to collect the amount assessed following default by the taxpayer or a determination by the tax_court before invoking judicial collection remedies reason to bring a suit or if the statute_of_limitations for issuing a statutory_notice_of_deficiency has expired the irs could also authorize an erroneous refund action pursuant to sec_7405 if the action is brought the irs would need to coordinate with the department of justice on the collection of any judgment obtained filing of a return in which to issue a notice_of_deficiency sec_6501 for erroneous refunds the irs could initiate an erroneous refund_suit pursuant to sec_7405 within the two-year period of sec_6532 this two-year period runs from the making of the erroneous refund for recovery_of erroneous refunds the making of which was induced by misrepresentation of material fact however the irs can rely on the year period of sec_6532 running from the making of the erroneous refund which is defined as the completion of the treasury department’s first review see 235_f3d_11 1st cir instant facts which warrant an equitable remedy and in conjunction with action to determine a liability such as filing of an erroneous refund action at the same time the government can request that a court order the taxpayer to turn over to the court or the irs funds or property and account for any funds not turned over this method was successfully used in united_states v crystal foster tnt 4th cir aff’g tnt e d va district_court ordered turn-over of proceeds of the erroneous refund turn-over of property into which the erroneous refund was translated and an accounting for proceeds not turned over separately the district_court found that the refund was erroneous finally in cases involving misrepresentation of material fact suggested by the scaf-119239-04 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
